Opinión disidente de la
Juez Asociada Señora Naveira de Rodón.
“Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políti-cas o religiosas. Tanto las leyes como el sistema de instruc-ción pública encarnarán estos principios de esencial igual-dad humana.” Art. II, Sec. 1, Const. E.L.A., L.P.R.A., ed. 1999, pág. 257.
La interpretación que del Art. 131 del Código Civil, 31 L.P.R.A. see. 532, hace la mayoría de este Tribunal, como *228bien señala el Juez Asociado Señor Negrón García, en su opinión disidente, atenta y altera el principio consagrado en nuestra Constitución referente a la igualdad por razón de nacimiento. A continuación expondremos nuestro criterio.
f-H
El 28 de enero de 1994, los apelantes Ariel Pérez Vega y Ada Mary Román Padilla, solicitaron al entonces Tribunal Superior, Sala de Arecibo, la adopción de la menor A.M.Q.M. Indicaron que eran solteros y convivían como marido y mujer hacía doce (12) años. Además, señalaron que tenían bajo su protección y custodia a la menor A.M.Q.M. desde que ella tenía veinte (20) días de nacida. La menor contaba, al momento de presentarse la petición de adopción, con diecinueve (19) meses de edad.
La Procuradora Especial de Relaciones de Familia se opuso a la adopción conjunta de ambos apelantes por no estar casados entre sí, aduciendo que ello era contrario a lo dispuesto en el Art. 131 del Código Civil, supra. Expresó que los requisitos para ser adoptante son jurisdiccionales, según lo expresado en M.J.CA., menor v. J.L.E.M., menor, 124 D.P.R. 910 (1989). Sin embargo, señaló que “[a]ún cuando recomendaríamos favorablemente la adopción, por entender que el bienestar de la menor está garantizado por la relación afectiva entre los posibles adoptantes, la ley nos obliga para el descargo responsable de [nuestra] función de tener que circunscribir[nos] a la letra de la ley”. (Énfasis suplido.)
El tribunal de instancia, mediante Sentencia de 28 de marzo de 1995, declaró con lugar la petición de adopción. Inconforme, la Procuradora Especial de Relaciones de Fa-milia, a través del Procurador General, presentó un escrito de apelación en el Tribunal de Circuito de Apelaciones (en *229adelante Tribunal de Circuito). Alegó que había errado el tribunal de instancia al autorizar la adopción, contrario a lo dispuesto por el Art. 131 del Código Civil, supra. El Tribunal de Circuito, mediante Sentencia de 23 de agosto de 1995, revocó la decisión del foro de instancia. Interpre-tando literalmente la ley, determinó que personas que no estuvieran casadas no podían adoptar conjuntamente. En cuanto al planteamiento constitucional presentado por los apelantes, el Tribunal de Circuito resolvió que la protec-ción constitucional contra el discrimen fundado en la con-dición social de las personas, goza de una naturaleza eco-nómica únicamente, por lo que sometió al Art. 131, supra, al llamado escrutinio tradicional. Por consiguiente, sostuvo la constitucionalidad del mencionado artículo.
Los apelantes presentaron ante nos el 26 de septiembre de 1995 un recurso de apelación, solicitando la revocación del dictamen del Tribunal de Circuito. Alegaron la comi-sión de un sólo error, a saber:
Erró el Honorable Tribunal de Circuito de Apelaciones, Circuito Regional III (Arecibo) al resolver que, en las circunstancias de este caso, el requisito establecido por el Artículo 131 del Código Civil vigente (31 L.P.R.A. [see.] 352) de que para poder adoptar una pareja tiene que estar legalmente casada, no constituye uno [sic] discrimen o clasificación no permitida por las seccio-nes 1, 7 y 8 del artículo II de la Constitución del Estado Libre Asociado de Puerto Rico[.]
Mediante Resolución de 28 de diciembre de 1995, acogi-mos el presente recurso de apelación, y ordenamos a las partes que presentaran sus respectivos alegatos.
r-H HH
La figura de adopción ha sido definida como el acto en virtud del cual la voluntad de los particulares, con el per-miso de la ley y la autorización judicial, crea entre dos *230personas, una y otra naturalmente extrañas, relaciones análogas a la de la filiación legítima”. Feliciano Suárez, Ex parte, 117 D.P.R. 402, 406 (1986). Es decir, la adopción equipara al hijo adoptado con el hijo biológico, y crea entre el adoptante y el adoptado la misma situación que la filia-ción por nacimiento. Id.
Mediante la Ley Núm. 86 de 15 de junio de 1953 (31 L.P.R.A. sees. 531-539), el legislador puertorriqueño incor-poró a nuestro ordenamiento jurídico un nuevo esquema para regir la figura de la adopción. El propósito de esta medida fue darles padres a niños que no los tuvieran o cuyos padres biológicos no los pudieran atender debidamente. 2 Diario de Sesiones de la Asamblea Legisla-tiva (Ordinaria), pág. 1292 y T. 4, pág. 2373 (1953). Nues-tra legislación sobre adopción es de las más avanzadas y liberales en todo el mundo. Ex parte J.A.A., 104 D.P.R. 551 (1976). Esta legislación se dirige a buscar el bienestar y la felicidad del menor, no la de sus padres. Diario de Sesiones, supra, T. 4, pág. 2376. “Se persigue el propósito de que al adoptado se le provea, con carácter permanente, un hogar donde se le brinde cariño, cuidado, protección y seguridad económica, social y emocional, así como lo esencial para un crecimiento y desarrollo saludable en un medio ambiente donde disfrute sin distinciones de los mismos derechos y asuma las mismas obligaciones que los hijos biológicos.” M.J.C.A., menor v. J.L.E.M., menor, supra, pág. 922. De-bemos destacar que esta medida no contó con una exposi-ción de motivos, ya que aquélla fue eliminada porque los legisladores consideraron que era muy abarcadora y general. Diario de Sesiones, supra, T. 3, pág. 1839.
Para poder ser adoptante, se tiene que cumplir con cier-tos requisitos sustantivos. Según hemos resuelto, éstos son de carácter jurisdiccional. M.J.C.A., menor v. J.L.E.M., menor, supra, pág. 921; Ex parte Warren, 92 D.P.R. 299 (1965). Uno de estos requisitos es el número de adoptantes *231que pueden concurrir en una adopción. En específico, dis-pone el Art. 131 del Código Civil, supra, lo siguiente(1)
Nadie podrá ser adoptado por más de una persona, salvo el caso en que los adoptantes estuvieren casados entre sí. Los cón-yuges deberán adoptar conjuntamente, salvo los casos en que estén separados o uno de ellos esté incapacitado, en cuyos casos habrá que notificar la solicitud al otro cónyuge.
Si la persona a quien se propone adoptar fuere hijo de uno de los cónyuges, su consorte podrá adoptarlo y la persona así adop-tada será considerada hija de ambos. A este último efecto no será considerado incapacitado un cónyuge por el hecho de ser menor de edad si el otro reúne los requisitos de edad que fija la see. 531 de este título.
Según la interpretación que de este artículo hace la Ma-yoría, para que dos (2) personas puedan adoptar conjunta-mente, es necesario que estén casadas entre sí. Sin embargo, el segundo párrafo de este artículo claramente refleja que la intención legislativa fue una distinta. Este artículo lo que hace es cualificar la adopción por parte de personas casadas exigiendo a los cónyuges adoptar conjuntamente. El Art. 131 del Código Civil, supra, esta-blece limitadas excepciones. Permite la adopción por sepa-rado por parte de los cónyuges cuando éstos están separa-dos o uno de ellos está incapacitado.(2) El requisito de adopción conjunta para personas casadas es uno lógico, y lo que pretende es armonizar la figura de adopción con las obligaciones que la ley establece para la institución del matrimonio. No debemos darle mayor alcance. Su propó-*232sito es darle viabilidad a la adopción sin desarticular las obligaciones dimanantes de tan importante institución.
Cabe señalar que en el supuesto de la excepción que establece el Art. 131 del Código Civil, supra, permitiendo la adopción por separado de personas casadas habrá un matrimonio constituido legalmente, pero solamente uno de los cónyuges será el padre o madre del menor que ha de ser adoptado. Esta situación crea una “familia atípica ”, ya que sería uno solo de los dos cónyuges el que se considera-ría como padre o madre del menor. (3)
Consideramos que el propósito de este artículo, al exi-girle a dos personas casadas que adopten conjuntamente, no impide el que dos personas que no estén casadas y vivan consensualmente puedan adoptar.
Por otro lado, es menester señalar que este artículo es-tablece claramente que una persona soltera puede adoptar. Cuando esto ocurre, también se estaría formando una fa-milia con un solo padre o madre, fuera de la figura del matrimonio. Tendríamos a un menor criándose con un solo padre adoptivo o madre adoptiva. Además, según resolvi-mos en Ex parte J.A.A., supra, no existe ningún impedi-mento para que el hijo de una persona que vive en una relación consensual con otra, pueda ser adoptado por dicha persona, con lo que se estaría formando una familia con padres que no están casados entre sí.
Existe otro aspecto interesante, y es que la ley de adop-ción de 1953 no prohibía que dos personas que sostuvieran una relación consensual, pudieran adoptar individual-mente y en diferentes acciones a un mismo menor. De esta manera, ambos se convertían para todos los fines legales en sus padres, sin tener que adoptar en forma conjunta. Nada vemos en la ley actual que demuestre la intención del legislador de cambiar esta política pública.
*233Debemos destacar ciertas expresiones que hizo el repre-sentante Ramírez Irizarry en el debate legislativo de la Cámara de Representantes previo a la aprobación de esta ley:

[L]a doctrina moderna y la doctrina correcta, en materia de adopción, es que sean los organismos que conocen de cada caso de adopción en sus detalles, los que determinen, a base de los méritos de cada caso, si debe aceptar o permitir la adopción, o si debe negar la adopción.

... [E]l proceso de adopción requiere un lento y cuidadoso estudio de cada caso en particular llevado a cabo en Puerto Rico por la agencia de Bienestar Público y luego, además de ese estudio, la Corte celebrar una vista donde se consideren dete-nidamente todos los aspectos que en el caso particular permi-ten o niegan la adopción.
El proyecto en su totalidad está inspirado en la teoría que expuse antes, de que no es la Legislatura la que de antemano va a imponer esas trabas [para adoptar], sino que son la corte y la agencia de Bienestar Público las que van a imponer esas trabas en el caso particular de que se trate. (Enfasis suplido.) Diario de Sesiones, supra, T. 2, págs. 1463-1464.
Como se puede apreciar, la intención principal de la Asamblea Legislativa al aprobar esta ley, fue que se velara por el bienestar y la seguridad de los menores.(4) Según hemos discutido, la ley de adopción no prohíbe que una persona soltera o que viva sola pueda adoptar a un menor. El legislador pensó que este tipo de familia también es fuente de estabilidad y podría propender al bienestar del menor. Distinto a la Mayoría entendemos que de igual forma debe tratarse la adopción hecha por dos personas conjuntamente, aun cuando no estén unidas por el vínculo del matrimonio.(5)
*234Para analizar de una manera más amplia y completa la controversia ante nos, es necesario que examinemos breve-mente la nueva ley de adopción, Ley Núm. 8 de 19 de enero de 1995 (31 L.P.R.A. sees. 531-539, 634-634c y 742; 8 L.P.R.A. secs. 404-404a, 430, 432 y 401 n.).
Esta ley se implantó con el propósito de “flexibilizar la institución de la adopción para que ésta pueda ser utili-zada ampliamente por personas que desean adoptar meno-res de edad”. Exposición de Motivos de la Ley Núm. 8, supra, 1995 Leyes de Puerto Rico 47. Según el Informe de la Comisión de lo Jurídico Civil de la Cámara de Represen-tantes sobre el P. de la C. 1607, 7 de diciembre de 1994, 12ma Asamblea Legislativa, 6ta Sesión Ordinaria, pág. 11, “[e]l principio rector y la finalidad de [la adopción], es el beneficio del adoptado’, lo que debe predominar frente a las ventajas que pueda ofrecer al adoptante”. (Énfasis suplido.)
Por su parte, la exposición de motivos de esta medida señala que “[l]a Asamblea Legislativa entiende [que] es im-perativo flexibilizar la institución de la adopción para que ésta pueda ser utilizada ampliamente por personas que de-sean adoptar menores de edad. Los niños de Puerto Rico merecen tener la oportunidad de que sus vidas se desarro-llen al calor de un hogar, sintiendo el amor de unos padres. La institución de la familia es el pilar principal de nuestra sociedad, por lo tanto hay que brindarle a esos niños la oportunidad de formar parte de un seno familiar”. Exposi-ción de Motivos de la Ley Núm. 8 de 19 de enero de 1995, Leyes de Puerto Rico, pág. 47.
Cabe señalar que en cuanto al número de adoptantes, la nueva ley no hizo cambios sustanciales. El Art. 133 del Código Civil, según enmendado por la Ley Núm. 8, supra, 31 L.P.R.A. see. 534, dispone lo siguiente, en lo pertinente:
Nadie podrá ser adoptado por más de una persona, salvo que los adoptantes estuvieren casados entre sí en cuyo caso se de-berá adoptar conjuntamente.
*235Un cónyuge podrá adoptar individualmente en cualquiera de los siguientes casos:
(1) Cuando desee adoptar al hijo menor de edad del otro cónyuge.
(2) Cuando esté separado de su cónyuge, por lo menos du-rante los dos (2) meses anteriores a la fecha de la presentación de la petición, en cuyo caso habrá de notificarse dicha solicitud al otro cónyuge.
La subsiguiente reconciliación de los cónyuges no impedirá el derecho del peticionario a adoptar individualmente, excepto que por acuerdo de ambos, el matrimonio podrá adoptar con-juntamente si así lo decretare el tribunal, considerando siem-pre como eje central el bienestar y conveniencia del adoptado.
(3) Cuando por decreto judicial el cónyuge del adoptante tenga restringida su capacidad jurídica, mientras dure dicha restricción, en cuyo caso habrá de notificarse dicha solicitud al otro cónyuge.
De otra parte, con esta ley se buscó flexibilizar el proce-dimiento de adopción, para que los niños en Puerto Rico que necesitaran un hogar, pudieran ser adoptados rápida-mente y se integraran al seno de una familia. Esta familia, según reconoce la propia ley, puede estar formada por un matrimonio o por una persona soltera. Esta ley tampoco prohíbe expresamente el que una pareja, que vive consen-sualmente, adopte a un menor. Es por eso que siempre, buscando el bienestar del menor, no encontramos razón vá-lida alguna que justifique el prohibir que una pareja que convive sin casarse pueda adoptar a un niño y ofrecerle un hogar, una familia, es decir, la estabilidad necesaria para su desarrollo y bienestar. Como podemos observar, la inter-pretación que da la Mayoría a la intención del legislador, al enmendar el Art. 131 del Código Civil, supra, esto es que, mantuvo el matrimonio como requisito jurisdiccional para la adopción conjunta, menoscaba precisamente el propósito primordial de la nueva ley de adopción —el bienestar del menor — .
De acuerdo con la Mayoría, el legislador pasó por alto aquellas personas que en Puerto Rico están favoreciendo la *236opción de las uniones consensúales para formar una familia. De hecho, el vivir como pareja sin casarse es una forma de vida que cada día más personas están utilizando. Estas relaciones, tal y como ocurre con los matrimonios, sufren vaivenes y están expuestas a disolverse. Pero esto, de por sí, no implica que las relaciones consensúales estén condenadas al fracaso, o que las personas que deciden vo-luntariamente entrar en ellas no sean aptas, o estén mo-ralmente impedidas de funcionar en la sociedad como ciu-dadanos exitosos y padres responsables, trabajando para conseguir una familia feliz y funcional. Tampoco implica todo lo contrario. Es decir, que los matrimonios no estén avocados al fracaso o que todas las personas casadas sean aptas y estén moralmente capacitadas para ser buenos padres.(6)
I — I hH
Como hemos visto, la Mayoría interpreta que el legisla-dor, al redactar el Art. 131 del Código Civil, supra, prohibió el que personas no casadas que conviven entre sí pudieran adoptar conjuntamente a un menor. Esta interpretación es una equivocada que crea un discrimen por razón de nacimiento. Sec. 1, Art. II de nuestra Constitución, supra. Más aún, crea una categoría distinta de menores a los cua-les no se les permite tener un padre y una madre por el solo hecho de ser adoptados y, por ende, no tienen todos los derechos sustantivos e igualdad de trato ante la ley que tiene un hijo biológico. Nos explicamos, la interpretación que hoy hace la Mayoría del Art. 131, supra, permite que *237un hijo biológico puede ser adoptado por la pareja consensual de su padre o madre biológico. Lo mismo no ocurre con el hijo adoptivo. Éste no puede ser adoptado por la pareja consensual de su padre o madre adoptivo. Esta dicotomía resulta inaceptable.
En consecuencia, la interpretación que del Art. 131 del Código Civil, supra, hace la Mayoría, atenta con lo resuelto por este Tribunal hace más de treinta (30) años en Ocasio v. Díaz, 88 D.P.R. 676 (1963), el cual estableció igualdad ante la ley para todos los hijos.
IV
Finalmente, debemos tener en cuenta que la menor A.M.Q.M. sólo ha conocido como padres a los aquí apelan-tes Ariel Pérez Vega y Ada Mary Román Padilla. Desde los veinte (20) días de nacida ha vivido con ellos como una familia. Bajo los hechos específicos de este caso, tal como resolvió el tribunal de instancia, procede la adopción. Los apelantes llevan más de doce (12) años conviviendo como pareja, han procreado hijos y mantienen una familia unida, un hogar estable. Cabe señalar que la Procuradora de Relaciones de Familia consideró que la adopción de la menor por estas personas redundaría en su bienestar y seguridad. Ni la ley ni los tribunales deben o pueden exi-girles a los apelantes que contraigan matrimonio como re-quisito indispensable para poder adoptar a la menor. El que estén casados no garantiza el bienestar y la estabili-dad familiar que la ley persigue. Véase E. González Tejera, Bienestar del menor: señalamientos en torno a la patria potestad, custodia y adopción, 54 Rev. Jur. U.P.R. 409, 471 (1985).
Por las razones que anteceden, revocaríamos la senten-cia emitida por el Tribunal de Circuito, y confirmaríamos la del tribunal de instancia. En consecuencia, disentimos del dictamen de la Mayoría.
*238— O —

 Las disposiciones sobre la adopción del Código Civil fueron enmendadas sustancialmente mediante la Ley Núm. 8 de 19 de enero de 1995 (31 L.P.R.A. secs. 531-539, 634-634c y 742; 8 L.P.R.A. secs. 404-404a, 430, 432 y 401 n.). Más adelante analizaremos esta legislación.


 Al redactar este artículo, el legislador tomó en consideración los posibles problemas que podrían generar las adopciones por uno solo de los cónyuges. Por eso, estableció la norma de que, como regla general, adoptaran ambos cónyuges conjuntamente. De otra forma, podrían surgir diversos problemas en las relaciones familiares y entre los cónyuges, tales como las cuestiones de alimentos entre parien-tes, el sustento del menor adoptado cuando los cónyuges están casados bajo el régi-men de sociedad de gananciales (donde le toca a la sociedad alimentar el hijo de cualquiera de los cónyuges) o bajo cualquier otro régimen (capitulaciones matrimo-niales), la coadministración de los bienes de la sociedad de gananciales, los deberes de ayuda y socorro mutuos entre los cónyuges, entre otros.


 Se debe destacar que el Art. 131 del Código Civil, 12 L.P.R.A. see. 532, nada dispone para cuando cese la incapacidad del cónyuge o los cónyuges se reconcilien, esto es, si están o no obligados ambos a adoptar.


 Además, véase la opinión concurrente del Juez Asociado Señor Negrón Gar-cía en Ex parte J.A.A., 104 D.P.R. 551, 560-562 (1976).


 No estamos expresándonos en este momento sobre la posibilidad de que parejas del mismo sexo, o personas que vivan juntas pero no consensualmente, pue-dan adoptar conjuntamente por no estar estas situaciones ante nuestra considera-ción y, por ende, no ser este el caso apropiado.


 Véase El Informe Anual de Estadísticas Vitales del Departamento de Salud de Puerto Rico de 1994. En dicho informe se señala que en 1994, se celebraron treinta y tres mil doscientos (33,200) matrimonios y trece mil setecientos veinticua-tro (13,724) divorcios.
La tasa tan alta de divorcios en nuestro país —trece mil setecientos veinticuatro (13,724) en 1994— evidencia que la institución del matrimonio no necesariamente es una “fuente de estabilidad, protección y educación”, según expresa la Mayoría en su Opinión, pág. 217. Estas son las estadísticas vitales más recientes que hemos podido encontrar.